Citation Nr: 0731186	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  06-02 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for pes planus, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The veteran had active military service from May 1989 to May 
1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  In March 2007, the veteran testified during a 
hearing before the undersigned Veterans Law Judge sitting at 
the Roanoke RO.  


FINDINGS OF FACT

The veteran's pes planus has been primarily manifested by 
complaints of foot pain on use and manipulation of the feet; 
there is an indication of swelling on use and characteristic 
callosities, but no indication of pronounced disability.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for bilateral pes 
planus are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, Diagnostic Code 
5276 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision on the veteran's claim on appeal 
has been accomplished.  

In this respect, through a December 2004 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claim.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claim.  

The Board also finds that the December 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It also requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  Furthermore, the veteran was 
requested to submit relevant evidence in his possession in 
support of his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Additionally, the Board finds that the complete notice 
required by the VCAA was provided by the RO prior to the 
initial adjudication of the veteran's claim.  As such, the 
veteran was provided the content-complying notice to which he 
was entitled.  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board finds the detailed notice requirements set forth in 
38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Nothing about the evidence or any response to VA's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist in connection with the claim decided herein.  The 
veteran was provided VA examinations in January 2005 and 
October 2006 to assess the current severity of his service-
connected pes planus, and identified medical treatment 
records from the VA Medical Center (VAMC) in Richmond, 
Virginia have been obtained and associated with the claims 
file.  Otherwise, neither the veteran nor his representative 
has identified, and the record does not otherwise indicate, 
existing records pertinent to the claim that need to be 
obtained.  Therefore, the Board finds nothing in this case 
that would demonstrate that the essential fairness of the 
adjudication of the veteran's claim has been affected.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's (bilateral) pes planus is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276 for flatfoot (pes planus).  
Pursuant to diagnostic code 5276, a 10 percent rating is 
warranted for moderate pes planus, weight-bearing line over 
or medial to the great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet.  A 30 
percent evaluation is warranted for severe bilateral pes 
planus, objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
an indication of swelling on use, characteristic callosities.  
A 50 percent evaluation is warranted for pronounced bilateral 
pes planus, marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, and the medial tilting of the upper border 
of the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction.  Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  See 38 C.F.R. § 
4.57 (2007).  

By way of relevant history, the veteran underwent a subtalar 
MBA (Maxwell-Brancheau Arthroereisis) implant of the right 
foot with Achilles tendon lengthening in August 2002.  The 
same procedure was performed in December 2002 on the left 
foot.  In August 2004, both subtalar MBA implants were 
surgically removed.  

The medical evidence associated with the veteran's October 
2004 claim for an increased rating reflects that the veteran 
has consistently complained of pain in his feet exacerbated 
by prolonged weight bearing or activities.  The veteran is 
employed by the United States Postal Service (USPS).  A June 
2005 treatment record notes that the veteran gave up his job 
as a mail carrier and had taken on a new position at USPS 
that required less physical activity.  In a report of October 
2006 VA examination, the examiner noted that the veteran 
worked at USPS as a mail carrier.  

With respect to the medical evidence, in particular, an 
August 2004 diabetic foot evaluation revealed the veteran's 
feet to be normal based on visual examination.  A report of 
January 2005 VA examination reflects the veteran's complaints 
regarding pain in his feet.  The examiner noted that there 
was no edema, instability or weakness of the feet.  There was 
tenderness noted above the heel on the lateral aspect of the 
feet.  On walking, the veteran was noted to put a fair amount 
of weight on the lateral aspect of his right foot.  
Otherwise, the veteran's feet revealed, in particular, normal 
temperature and texture, and the bearing alignment of the 
Achilles tendon was normal.  The examiner's diagnosis was pes 
planus.  

A report of March 2005 Behavioral Health Primary Care Consult 
reflects the veteran's reported history that he resumed 
exercising (walking) daily and had increased his social and 
pleasurable activities.  An April 2005 treatment record 
reflects no skin breakdown of the feet or swelling of the 
extremities.  An August 2005 treatment record reflects a 
report of the veteran complaints of foot pain.  The pain was 
noted to be worse with prolonged sitting with an increase in 
severity with standing.  It was noted, however, that the pain 
gradually improved slowly with walking.  The pain was 
described as a throbbing pain in the instep of the veteran's 
feet.  In September 2005, the veteran reported that he had 
two pairs of shoe inserts that he wore at work and that these 
improved his foot pain.  The veteran also reported that his 
feet sometimes swelled.  

In a report of October 2006 VA examination, the veteran was 
noted to complain, in particular, of pain, swelling, and 
stiffness of his feet.  On examination, there was no 
objective evidence of swelling of the veteran's feet nor was 
there any skin or vascular foot abnormality.  There was a 
moderate degree of pronation identified, and mild tenderness 
on palpation of the medial and lateral forefoot.  Achilles 
alignment reflected inward bowing with weight bearing and non 
weight bearing.  There was pain but no spasm of the Achilles 
tendon.  There was also evidence of abnormal weight bearing 
based on an unusual shoe wear pattern.  An associated X-ray 
of the feet revealed mild first digit metatarsus adductus 
bilaterally, and mild hammertoe deformities involving digits 
2-5 bilaterally.  

The Board notes that the veteran's pes planus is a medical 
condition that lends itself to observation by a lay witness.  
See e.g., Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Savage v. Gober, 10 Vet. App. 488 (1997).  Furthermore, 
swelling and/or calluses of the feet are symptoms or 
abnormalities that lend themselves to lay observation.  Thus, 
the veteran is competent to report that his feet sometimes 
swell, as was noted in September 2005; and that he sometimes 
gets calluses on his feet, about which he testified during 
his March 2007 hearing.  He also reported that swelling 
occurred over the course of an 8-hour work day.

The Board has taken into consideration the veteran's 
statements regarding his pes planus.  In this case, there is 
a lack of medical evidence that the veteran's disability 
results in marked deformity, with the most recent clinical 
evaluation in October 2006 revealing no more than moderate 
pronation.  Additionally, while the veteran experiences pain 
in his feet, clinical evaluation does not demonstrate that 
pain on manipulation and use of the feet is accentuated.  
Nevertheless, there is an indication of swelling with use and 
the development of characteristic callosities, either of 
which would warrant the assignment of a 30 percent rating for 
bilateral disability.  The veteran's testimony regarding 
these matters appears credible and is not contradicted by the 
remaining record.  In fact, when seen for VA examination, the 
veteran reported the problem with swelling, which is 
consistent with his testimony.  

As noted above, marked pronation, extreme tenderness of the 
plantar surfaces, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, or lack of improvement 
with orthopedic shoes or appliances must be shown in order to 
warrant a 50 percent rating for bilateral disability.  None 
of these problems has been shown.  Even by the veteran's own 
report, shoe inserts have helped his problem with pain.  No 
examination has revealed any of the other problems that would 
warrant the higher rating.  Therefore, a 30 percent rating is 
warranted, but the 50 percent rating is not.

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
bilateral pes planus is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007) (cited 
to in the January 2006 statement of the case).  There simply 
is no evidence of marked interference with employment (i.e., 
beyond that contemplated in the assigned evaluation) or 
frequent periods of treatment let alone hospitalization, or 
evidence that the veteran's pes planus otherwise renders 
impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that a 30 
percent rating is warranted for bilateral pes planus, and 
that the criteria for higher evaluation have not been met.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, Diagnostic Code 
5276.


ORDER

A 30 percent rating for bilateral pes planus is granted, 
subject to the laws and regulations governing the award of 
compensation benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


